PER CURIAM.
Affirmed. The record discloses that defendant was sufficiently informed of his constitutional rights after being taken into custody and prior to interrogation, and that the defendant freely and intelligently gave unequivocal and specific consent to the search of his premises. The evidence obtained through such interrogation and search was properly admissible. The tape recording evidence obtained from the use of electronic transmitting and recording devices was not obtained in violation of any of defendant’s constitutional rights nor was such evidence obtained in violation of any state or federal statute, and was therefore properly admitted. Miranda v. Arizona, 1966, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694; Lopez v. United States, 1963, 373 U.S. 427, 83 S.Ct. 1381, 10 L.Ed.2d 462; Rathbun v. United States, 1957, 355 U.S. 107, 78 S.Ct. 161, 2 L.Ed.2d 134; On Lee v. United State, 1952, 343 U.S. 747, 72 S.Ct. 967, 96 L.Ed. 1270; Koran v. State, Fla. App.1968, 213 So.2d 735; Hajdu v. State, Fla.App.1966, 189 So.2d 230; Barber v. State, Fla.App.1965, 172 So.2d 857; Gomien v. State, Fla.App.1965, 172 So.2d 511.
WALDEN, C. J., and REED and OWEN, JJ., concur.